Citation Nr: 0302697	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1972 to January 1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2001, a statement of the case was issued in March 2002, and a 
substantive appeal was received in April 2002. 


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is Hepatitis C otherwise related to such service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The August 2001 RO letter, the March 
2002 statement of the case and the June 2002 supplemental 
statement of the case inform the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records. The Board acknowledges that a 
VA examination and opinion have not been obtained.  However, 
the record does include medical evidence of the veteran's 
condition during service and a report of medical examination 
at the time of separation from active duty service and both 
are devoid of reference to Hepatitis C.  Moreover, there is 
no supporting medical evidence of Hepatitis C for many years 
after service, and the medical records dated in 1998 and 1999 
regarding this current disability do not otherwise suggest a 
link to service.  Under such circumstances any medical 
etiology opinion would be purely speculative.  The current 
medical evidence, which includes service medical records, is 
sufficient to decide the claim and action to obtain a VA 
examination and etiology opinion is therefore not necessary.  
38 C.F.R. § 3.159(c)(4).  Moreover, no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.



Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Board finds that service connection for 
Hepatitis C is not warranted. 
Initially, the Board notes that service medical records fail 
to document any symptomatology or diagnosis of Hepatitis C in 
service.  In fact, the veteran was examined upon discharge in 
January 1974 and clinically evaluated as normal for all 
systems, including endocrine, abdomen, neurologic, etc.  No 
defects or abnormalities of the liver were noted by the 
examiner nor raised by the veteran.

Post-service VA medical records from 1998 and 1999 indicate 
that the veteran currently suffers from Hepatitis C.  
However, the Board notes that the first reference to 
Hepatitis C contained in the veteran's medical records did 
not occur until July 1998 and that the veteran states in his 
September 1998 claim that his Hepatitis C first began in 
1998.  Thus, the veteran was not diagnosed with Hepatitis C 
until at least 1998 - more than twenty-three years after 
discharge from service.

Moreover, the medical evidence of record simply does not 
associate the etiology of his Hepatitis C with any injury or 
disease in service.  The Board acknowledges the veteran's 
contentions that his treatment for gonorrhea in service 
documents his participation in unprotected sex and that this 
is the cause of his current Hepatitis C.  The Board also 
notes his submission of documentation from the American Liver 
Foundation (ALF) listing unprotected sex with multiple 
partners or having a history of sexually transmitted diseases 
as a potential risk factor for Hepatitis C infection.  
However, the Board emphasizes that there is no medical 
evidence of record to establish such etiology in the 
veteran's particular case, and the veteran's lay opinion is 
not competent evidence as to the question of the etiology of 
his hepatitis.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The Board also notes that the ALF document also lists 
intravenous drug use as an established risk factor for 
Hepatitis C infection and that the veteran's VA medical 
records document that he has an intravenous drug use history.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

